Case 3:18-cv-01929-VLB Document 38-10 Filed 09/16/19 Page 1 of 5




                  EXHIBIT H
     Case 3:18-cv-01929-VLB Document 38-10 Filed 09/16/19 Page 2 of 5



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

KEZLYN MENDEZ                                   CIVIL NO. 3:18-CV-1929(VLB)

        V.

MULLIGAN, ET AL.                                SEPTEMBER 16, 2019

                      DECLARATION OF TREVOR WILLIAMS

        The undersigned hereby deposes and says:

1.      I am over the age of eighteen years and I believe in the obligations of an

oath.

2.      The foregoing statement is based upon my personal knowledge.

3.      I started my employment with the Department of Correction in 2010 as a

Correctional Food Service Supervisor 1 assigned to the first shift at MacDougall

Walker Correctional Institution.

4.      I was promoted in 2012 to a Correctional Food Service Supervisor 2

"CFSS2".

5.      As a CFSS2 my duties includes, but is not limited to, : supervise inmates

and/or staff in preparation, cooking, retherming and serving of food; instruct and

train inmates and/or staff in proper methods and practices for food preparation

including special diets, service and maintenance and/or sanitation of equipment

and kitchen areas; oversee storage, rotation and security of food and supplies;

supervise cleaning, sanitation and maintenance of kitchen and equipment; keep

records and makes reports; maintain discipline and security measures; may

prepare staff and inmate work schedules; may give input for staff performance
      Case 3:18-cv-01929-VLB Document 38-10 Filed 09/16/19 Page 3 of 5



evaluations; may physically restrain inmates, quell disturbances or otherwise

assist custodial forces in emergencies; performs related duties as required.

6.       I am familiar with inmate Kezlyn Mendez #329751.

7.       In April of 2017, Kezlyn Mendez #329751 started as a kitchen worker on the

first shift.

8.       Inmate Mendez was attention seeking, which created problems for him to

stay on task.

9.       We have roughly sixteen ovens in the kitchen. There are specific ovens

designated for different diets. One example is our common fare oven used solely

for common fare meals.

10.      I have never observed prohibited foods cooked in any of the designated

ovens.

11.      There is one inmate specifically assigned with the task of cleaning and

sanitizing the ovens daily. This task is delegated to at least one inmate each

shift.

12.      I have no recollection of CFSS2 Rossi cooking pork in the kitchen.

13.      Inmate Mendez never approached me about CFSS2 Rossi cooking pork in

the kitchen.

14.      Inmate Mendez never approached me about a transfer to the second shift.

15.      Once the plaintiff was transferred to the second shift our interaction was

limited as I am assigned the first shift.

16.      I heard about an apology letter that Mendez had given to CFSS2 Rossi.




                                            2
      Case 3:18-cv-01929-VLB Document 38-10 Filed 09/16/19 Page 4 of 5



17.    I was not involved in whatever may have happened between inmate Mendez

and CFSS2 Rossi that resulted in the apology letter.

18.    I never observed the apology letter displayed in the kitchen or heard that it

had been posted in the kitchen.

19.    I have no knowledge of inappropriate or retaliatory conduct by CFSS2

Rossi towards the plaintiff.

20.    On October 14, 2017, I spoke with Lieutenants Legassey and Diaz about

Mendez. I then documented those concerns. Specifically that Mendez exhibited

issues with authority and was disrespectful towards supervisors, especially

women. Mendez is confrontational.

21.    As an experienced Kitchen Supervisor, I deemed Mendez's conduct to be

below the standard expected of kitchen workers.

22.    His presence in the kitchen compromised the safety of kitchen staff,

especially for women and CFSS2 Rossi.

23.    I did not discuss CFSS2 Rossi with the plaintiff or refer to inmate Mendez

as a snitch.

24.    Although the plaintiff was very defiant and difficult to work with, I never

prevented from working with me on the first shift.

25.    The staffing needs of the kitchen fluctuate. Every effort is made to give all

kitchen employees work hours.

26.    My interaction with inmate Mendez, while troublesome at times never

resulted in the issuance of a disciplinary report by me.




                                         3
     Case 3:18-cv-01929-VLB Document 38-10 Filed 09/16/19 Page 5 of 5




      I, Trevor Williams, declare under penalty of perjury, that the foregoing is

true and correct to the best of my knowledge and belief,



                                                             qt/(4(
             revor Williams                                Da //




                                        5
